     Case 3:16-cr-00013-HDM-WGC Document 143 Filed 01/19/21 Page 1 of 7


 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                  DISTRICT OF NEVADA
 8

 9    UNITED STATES OF AMERICA,                   Case No. 3:16-cr-00013-HDM-WGC
10                               Plaintiff,
            v.                                                 ORDER
11
      MIGUEL NAVARRO-SANCHEZ,
12
                                 Defendant.
13

14          Defendant   Miguel    Navarro-Sanchez       has   filed   a   motion   for

15    compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF

16    Nos. 131 & 137). The government has opposed (ECF No. 139), and the

17    defendant has replied (ECF No. 142).

18          The defendant was charged in this action with several drug-

19    related offenses. Pursuant to an agreement, the defendant pleaded

20    guilty to Count One of a superseding indictment, which charged

21    conspiracy to possess with intent to distribute methamphetamine,

22    heroin, and cocaine. The court thereafter sentenced the defendant

23    to 97 months in custody. The defendant has served about 58 months

24    of his 97-month sentence 1 and now seeks compassionate release

25    pursuant to the provisions of 18 U.S.C. § 3582(c)(1)(A).

26

27    1 The defendant’s current projected release date is April 11, 2023.
      https://www.bop.gov/inmateloc/ (last accessed Jan. 14, 2021).
28


                                              1
     Case 3:16-cr-00013-HDM-WGC Document 143 Filed 01/19/21 Page 2 of 7


 1    Standard

 2          18 U.S.C. § 3582(c)(1)(A) provides in relevant part:

 3          [T]he court, . . . upon motion of the defendant after
            the defendant has fully exhausted all administrative
 4          rights to appeal a failure of the Bureau of Prisons to
            bring a motion on the defendant’s behalf or the lapse of
 5          30 days from the receipt of such a request by the warden
            of the defendant’s facility, whichever is earlier, may
 6          reduce the term of imprisonment (and may impose a term
            of probation or supervised release with or without
 7          conditions that does not exceed the unserved portion of
            the original term of imprisonment), after considering
 8          the factors set forth in section 3553(a) to the extent
            that they are applicable, if it finds that--
 9
            (i) extraordinary and compelling reasons warrant such a
10          reduction;
11          . . .
12          and that such a reduction is consistent with applicable
            policy statements issued by the Sentencing Commission. 2
13
      U.S.S.G. § 1B1.13 provides:
14
            Upon motion of the Director of the Bureau of Prisons
15          under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
            term of imprisonment (and may impose a term of supervised
16          release with or without conditions that does not exceed
            the   unserved   portion   of  the   original   term   of
17          imprisonment) if, after considering the factors set
            forth in 18 U.S.C. § 3553(a), to the extent that they
18          are applicable, the court determines that—

19               (1)(A) extraordinary and compelling reasons warrant
            the reduction;
20
                    . . .
21

22

23    2 In addition to “extraordinary and compelling reasons,” the court may
      grant a motion if “the defendant is at least 70 years of age, has served
24    at least 30 years in prison, pursuant to a sentence imposed under section
      3559(c), for the offense or offenses for which the defendant is currently
25    imprisoned, and a determination has been made by the Director of the
      Bureau of Prisons that the defendant is not a danger to the safety of
26    any other person or the community, as provided under section 3142(g).”
      18 U.S.C. § 3582(c)(1)(A)(ii). Because the defendant is not at least 70
27    years of age and has not served more than thirty years in prison, this
      provision does not apply.
28


                                           2
     Case 3:16-cr-00013-HDM-WGC Document 143 Filed 01/19/21 Page 3 of 7


                 (2) the defendant is not a danger to the safety of
 1          any other person or to the community, as provided in 18
            U.S.C. § 3142(g); and
 2
                 (3) the reduction is consistent with this policy
 3          statement.
 4    U.S.S.G. § 1B1.13.

 5          While several circuit courts have recently concluded that

 6    § 1B1.13 does not apply at all to motions brought directly by the

 7    defendant, United States v. McCoy, -- F.3d --, 2020 WL 7050097, at

 8    *6-7 (4th Cir. Dec. 2, 2020); United States v. Jones, -- F.3d --,

 9    2020 WL 6817488, at *8-9 (6th Cir. Nov. 20, 2020); United States

10    v. Gunn, -- F.3d --, 2020 WL 6813995, at *2 (7th Cir. Nov. 20,

11    2020); United States v. Brooker, 976 F.3d 228, 234-36 (2d Cir.

12    2020), the Ninth Circuit has not yet addressed the issue and, in

13    its unpublished decisions, continues to cite § 1B1.13 as relevant

14    authority in this context. See, e.g., United States v. Dvorak,

15    2020 WL 7230602, at *1 (9th Cir. Dec. 8, 2020) (unpublished

16    disposition). Other circuit courts also continue to identify §

17    1B1.13 as the applicable policy statement. See United States v.

18    Monaco,   2020   WL    6194688,   at    *3    (11th    Cir.   Oct.     22,   2020)

19    (unpublished disposition); United States v. Bell, 823 Fed. App’x

20    283, 284 (5th Cir. 2020) (unpublished disposition).

21          Absent contrary binding authority, the court concludes that,

22    to the extent it is applicable, § 1B1.13 is the relevant policy

23    statement for considering § 3582(c)(1)(A) motions brought by the

24    defendant.    Further,    the   court       agrees   with   the     well-reasoned

25    opinions of several other courts that although the catch-all

26    provision by its terms applies only where the warden has found

27    extraordinary    and    compelling     reasons,       the   court    is   free   to

28    determine for itself whether extraordinary and compelling reasons


                                              3
     Case 3:16-cr-00013-HDM-WGC Document 143 Filed 01/19/21 Page 4 of 7


 1    exist -- with or without the warden’s blessing. See United States

 2    v. Etzel, 2020 WL 2096423, at *3 (D. Or. May 1, 2020); United

 3    States v. Haynes, 2020 WL 1941478, at *14 (E.D.N.Y. Apr. 22, 2020)

 4    (collecting cases); United States v. Redd, 2020 WL 1248493, at *7

 5    (E.D. Va. Mar. 16, 2020) (“Application Note 1(D)’s prefatory

 6    language, which requires a [catch-all] determination by the BOP

 7    Director, is, in substance, part and parcel of the eliminated

 8    requirement that relief must be sought by the BOP Director in the

 9    first instance.... [R]estricting the Court to those reasons set

10    forth in § 1B1.13 cmt. n.1(A)-(C) would effectively preserve to a

11    large extent the BOP’s role as exclusive gatekeeper, which the

12    First Step Act substantially eliminated.”).

13          Even if there are extraordinary and compelling reasons, an

14    inmate may be granted compassionate release only if he is not a

15    danger to any other person or to the community, as provided in 18

16    U.S.C. § 3142(g). United States v. Johnson, 2020 WL 2114357, at *1

17    (E.D. Wash. May 4, 2020) (“[T]he Court should not grant a sentence

18    reduction if the defendant poses a risk of danger to the community,

19    as defined in the Bail Reform Act.”).

20          The defendant is not entitled to be present for a hearing on

21    a motion for compassionate release. See Fed. R. Crim. P. 43(b)(4).

22    Analysis

23          The   defendant   argues   that    there   exist   extraordinary   and

24    compelling    reasons   for   his   release.     The   government   opposes,

25    arguing that the defendant has not established extraordinary and

26    compelling reasons, but that even if he had, the 18 U.S.C. §

27    3553(a) factors do not favor his release at this time.

28


                                           4
     Case 3:16-cr-00013-HDM-WGC Document 143 Filed 01/19/21 Page 5 of 7


 1          A. Exhaustion

 2          Before a defendant may file a § 3582(c)(1)(A) motion, he must

 3    ask   the   warden     of   his   institution          to    file    a   motion     for

 4    compassionate release on his behalf and either (1) exhaust any

 5    administrative appeals of the warden’s refusal to bring a motion

 6    or (2) wait thirty days from the warden’s receipt of the request,

 7    whichever is earlier.

 8          The defendant submitted his request for compassionate release

 9    in July 2020. The government concedes that the motion is exhausted.

10          B. Extraordinary and Compelling Reasons

11          Section 1B1.13 sets forth specific examples of “extraordinary

12    and compelling reasons,” including in relevant part that the

13    defendant   is   “suffering       from   a    serious        physical    or   medical

14    condition . . . that substantially diminishes the ability of the

15    defendant   to   provide      self-care       within    the       environment      of   a

16    correctional facility and from which he or she is not expected to

17    recover.” U.S.S.G. § 1B1.13 app. n.(1)(A)(ii)(I). There is also a

18    catch-all     provision,      which   provides:        “As    determined      by    the

19    Director of the Bureau of Prisons, there exists in the defendant’s

20    case an extraordinary and compelling reason other than, or in

21    combination    with,    the    reasons       described       in   subdivisions      (A)

22    through (C).” Id. app. n.(1)(D).

23          The defendant asserts that his underlying health condition of

24    asthma puts him at an increased risk of COVID-19 complications,

25    and that this justifies a modification of his sentence to allow

26    for early release. The government responds that while moderate to

27    severe asthma might increase the risk of COVID-19 complications,

28


                                               5
     Case 3:16-cr-00013-HDM-WGC Document 143 Filed 01/19/21 Page 6 of 7


 1    the defendant’s medical records do not establish that he has

 2    moderate to severe asthma.

 3          The defendant’s medical records and PSR do not support a

 4    conclusion that he has moderate to severe asthma. They reflect a

 5    recurring     cough    due   to    allergic    bronchitis   or    asthma      for

 6    approximately two months a year and use of an inhaler to treat his

 7    symptoms. More importantly, however, the defendant has already

 8    contracted,    and     recovered    from,     COVID-19,   and    the   risk   of

 9    reinfection    is     low.   See   https://www.cdc.gov/coronavirus/2019-

10    ncov/your-health/reinfection.html. This is particularly the case

11    where there are not currently any active cases of COVID-19 among

12    inmates in the defendant’s institution. 3

13          Given the lack of compelling evidence that the defendant has

14    a severe medical condition, the fact he has already contracted

15    COVID-19 and suffered relatively mild symptoms as a result, and

16    the low incidence of COVID-19 in his institution, the court is not

17    persuaded that extraordinary and compelling reasons exist for a

18    sentence modification. But even if they did exist, the court would

19    nevertheless decline to reduce the defendant’s sentence after

20    weighing the applicable 18 U.S.C. § 3553(a) factors.

21          C. 18 U.S.C. § 3553(a) Factors

22          The nature and circumstances of the defendant’s offense,

23    which involved trafficking in significant amounts and varying

24    types of drugs, weigh against shortening the defendant’s sentence

25    any further. The defendant has served just under 60 percent of his

26

27    3The defendant is housed at FCI Lompoc. BOP statistics reflect no active
      cases   of   COVID-19   among    inmates   as   of   this    date.   See
28    https://www.bop.gov/coronavirus/ (last accessed Jan. 19, 2021).

                                             6
     Case 3:16-cr-00013-HDM-WGC Document 143 Filed 01/19/21 Page 7 of 7


 1    sentence. A sentence shortened by 40 percent does not sufficiently

 2    reflect the magnitude of the defendant’s crime and seriousness of

 3    the offense, promote respect for the law or provide just punishment

 4    for the offense, afford adequate deterrence to criminal conduct,

 5    protect the public from further crimes of the defendant, or avoid

 6    unwarranted sentence disparities. Accordingly, the court concludes

 7    that a reduction in sentence is not appropriate based on the

 8    applicable § 3553(a) factors.

 9    Conclusion

10          In accordance with the foregoing, the defendant’s motion for

11    compassionate release (ECF No. 131) is hereby DENIED.

12          IT IS SO ORDERED.

13          DATED: This 19th day of January, 2021.
14

15                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28


                                           7
